Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 3, 2008 Synovics Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Nevada 0-22011 86-0760991 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 5360 Northwest 35th Avenue, Ft. Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code 486-4590 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers On July 3, 2008, the Board of Directors of the Registrant appointed Mr. Jyotindra Gange to be the Registrants Principal Executive Officer on an interim basis, effective immediately, and accepted the resignation of Dr. Ronald Lane as the Registrants Chief Executive Officer. Dr. Lane will continue as the Registrants Chairman of the Board. Mr. Gange, aged 59, has served since May 2008 on the Board of Directors of the Registrant. Mr. Gange currently serves as Chief Financial Officer of Maneesh Pharmaceuticals Ltd. ( Maneesh ), a pharmaceuticals manufacturing and distribution company based in India. From 2001 until joining Maneesh in November 2007, Mr.
